Case 5:17-cv-02514-JGB-SHK Document 310-1 Filed 08/31/20 Page 1 of 2 Page ID
                                 #:6419

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION

   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
   FUENTES, ABDIAZIZ KARIM, and                  SHKx
   RAMON MANCIA, individually and
   on behalf of all others similarly situated,
                                                 DECLARATION OF MALLORY
                        Plaintiffs,              BIBLO IN SUPPORT OF
                                                 PLAINTIFFS’ REPLY IN
                                                 SUPPORT OF THEIR MOTION
   v.
                                                 TO APPROVE CLASS NOTICE
   THE GEO GROUP, INC.,                          PLAN AND FORM OF NOTICE
                        Defendant.




          I, Mallory Biblo, declare that the following is true and correct based upon my
   personal knowledge:
          1.     I am an attorney for the Plaintiffs in the above-captioned action.
          2.     During the meet and conferral process, counsel for The GEO Group, Inc.
   (“GEO”) did not mention the one-way intervention doctrine or any issues related to
   such doctrine.
          3.     Further, GEO raised the issue of mail notice—for the first time—on
   August 4, 2020, the day that Plaintiffs filed their Notice Plan, and after four weeks of
   conferral.
          4.     Attached hereto are the following exhibits in support of Plaintiffs’ Reply
   in Support of their Motion to Approve Class Notice Plan and Form of Notice, Dkt. 310.
          5.     Attached as Exhibit E is a correct and true copy of email correspondence
   from Plaintiffs’ counsel to GEO’s counsel dated July 2, 2020.
          6.     Attached as Exhibit F is a correct and true copy of email correspondence
   from Plaintiffs’ counsel to GEO’s counsel dated July 8, 2020.


   DECLARATION OF MALLORY BIBLO                                    5:17-cv-02514-JGB-SHK
                                                 1
Case 5:17-cv-02514-JGB-SHK Document 310-1 Filed 08/31/20 Page 2 of 2 Page ID
                                 #:6420


         7.     Attached as Exhibit G is a correct and true copy of email correspondence
   from Alicia Hou to Plaintiffs’ counsel dated July 8, 2020.
         8.     Attached as Exhibit H is a correct and true copy of email correspondence
   from Alicia Hou to myself dated July 27, 2020.
         9.     Attached as Exhibit I is a correct and true copy of email correspondence
   from Alicia Hou to myself dated July 27, 2020.
         10.    Attached as Exhibit J is a correct and true copy of email correspondence
   from myself to Alicia Hou dated July 31, 2020.
         11.    Attached as Exhibit K is a correct and true copy of email correspondence
   from Alicia Hou to myself dated August 4, 2020.

   Dated:        August 31, 2020                   /s/ Mallory Biblo
                                                   Mallory Biblo (admitted pro hac vice)
                                                   mbiblo@burnscharest.com
                                                   TX Bar # 24087165
                                                   BURNS CHAREST LLP
                                                   900 Jackson St., Suite 500
                                                   Dallas, Texas 75202
                                                   Telephone: (469) 904-4550
                                                   Facsimile: (469) 444-5002
                                                   Counsel for Plaintiffs




   DECLARATION OF MALLORY BIBLO                                   5:17-cv-02514-JGB-SHK
                                               2
